            Case 4:19-cv-07966-JST Document 37 Filed 07/14/20 Page 1 of 4




 1
      Steven L. Weinstein
 2    steveattorney@comcast.net
      P.O. Box 27414
 3    Oakland, CA 94602
      5101 Crockett Place
 4    Oakland CA, 94602
 5    Telephone: (510) 336-2181

 6    [Additional counsel appearing on signature page]

 7    Attorneys for Plaintiff ABANTE ROOTER
      AND PLUMBING, INC. and the alleged Class
 8
 9
                                  UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
 11
1.     ABANTE ROOTER AND PLUMBING,                       Case No. 4:19-cv-07966-JST
 12    INC., individually and on behalf of all others
       similarly situated,                               STATUS REPORT AND REQUEST TO
 13
                                                         VACATE CASE MANAGEMENT
2.                            Plaintiff,                 CONFERENCE
 14
3.     v.
 15
4.     UNLOCKED BUSINESS STRATEGIES,
 16    INC., a New York corporation, MERCHANT
       INDUSTRY, LLC, a New York limited
17     liability company, and THOMAS R. COSTA,
       an individual,
18
19
                              Defendant.
20
21           Plaintiff Abante Rooter and Plumbing, Inc. (“Abante” or “Plaintiff”) respectfully provides
22    the following status report and requests that the Court vacate the case management conference
23    scheduled for July 21, 2020. In support of this request, Plaintiff states as follows:
24           1.      Plaintiff filed its Class Action Complaint on December 4, 2019, against Unlocked
25    Business Strategies, Inc. (“UBS”). (Dkt. 1.)
26           2.      On February 17, 2020, Plaintiff filed its First Amended Class Action Complaint,
27
28    STATUS REPORT AND REQUEST TO
      VACATE CASE MANAGEMENT CONFERENCE
                                                        1
            Case 4:19-cv-07966-JST Document 37 Filed 07/14/20 Page 2 of 4




 1   which names Thomas Costa (“Costa”) as an additional defendant. (Dkt. 15.)
 2           3.       On April 20, 2020, Plaintiff filed its Second Amended Complaint (“Complaint”)
 3   naming Defendant Merchant Industry, LLC d/b/a Swipe4Free (“Swipe4Free”) (collectively with
 4   UBS and Costa “Defendants”).
 5           4.       On May 21, 2020, the Court continued the previously scheduled case management
 6   conference to July 21, 2020. (Dkt. 31.)
 7           5.       Plaintiff served UBS, via its registered agent, on April 22, 2020. (Dkt. 32.)
 8           6.       Plaintiff served Swipe4Free on April 24, 2020. (Dkt. 33.)
 9           7.       Plaintiff served Costa on March 5, 2020. (Dkt. 34.)
10           8.       None of the Defendants have entered any appearance or reached out to Plaintiff’s
11   counsel.
12           9.       On July 13, 2020, the Clerk of Court entered default against all Defendants. (Dkt.
13   36.)
14           10.      In light of the entry of default, Plaintiff respectfully requests that the Court vacate
15   the July 21, 2020 case management conference.
16           11.      Plaintiff is currently preparing a motion for class certification, which it intends to
17   file within two-weeks.
18           12.      Plaintiff intends to move for default judgment following a decision on class
19   certification.
20           Therefore, Plaintiff respectfully requests that the Court vacate the Case Management
21   Conference and for such additional relief as the Court deems necessary and just.
22
23
     Dated: July 14, 2020                            Abante Rooter and Plumbing, Inc., individually
24
                                                     And on behalf of all others similarly situated,
25
                                                     By: /s/ Taylor T. Smith
26                                                   One of Plaintiff’s Attorneys
27
28   STATUS REPORT AND REQUEST TO
     VACATE CASE MANAGEMENT CONFERENCE
                                                         2
          Case 4:19-cv-07966-JST Document 37 Filed 07/14/20 Page 3 of 4




                                         Steven L. Weinstein
 1
                                         steveattorney@comcast.net
 2                                       P.O. Box 27414
                                         Oakland, CA 94602
 3                                       Telephone: (510) 336-2181
 4                                       Patrick H. Peluso*
 5                                       ppeluso@woodrowpeluso.com
                                         Taylor T. Smith*
 6                                       tsmith@woodrowpeluso.com
                                         Woodrow & Peluso, LLC
 7                                       3900 East Mexico Ave., Suite 300
                                         Denver, Colorado 80210
 8                                       Telephone: (720) 213-0675
 9                                       Facsimile: (303) 927-0809

10                                       *Pro Hac Vice

11                                       Counsel for Plaintiff and the Putative Class
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   STATUS REPORT AND REQUEST TO
     VACATE CASE MANAGEMENT CONFERENCE
                                            3
             Case 4:19-cv-07966-JST Document 37 Filed 07/14/20 Page 4 of 4




 1                                       CERTIFICATE OF SERVICE
 2           The undersigned hereby certifies that a true and correct copy of the above titled document
 3   was served upon counsel of record by filing such papers via the Court’s ECF system on July 14,
 4   2020.
 5                                                        /s/ Taylor T. Smith
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   STATUS REPORT AND REQUEST TO
     VACATE CASE MANAGEMENT CONFERENCE
                                                      4
